Citation Nr: 0514048	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  98-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
disability.

2.  Entitlement to an increased rating for schizo-affective 
disorder, and/or depressive disorder and/or anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1997, the RO denied service 
connection for a heart disability, to include as secondary to 
the veteran's service-connected psychiatric disability.  When 
this case was before the Board in September 1999, it was 
remanded in order to have the RO address the issue of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for arteriosclerotic 
heart disease.  A supplemental statement of the case was 
issued in February 2000.  By decision dated in October 2000, 
the Board concluded that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for heart disease, claimed as a residual of 
exposure to mustard and/or nerve gas.  In addition, the Board 
held that the claim for service connection for heart disease 
as secondary to service-connected disability was reopened on 
the basis of new and material evidence.  The Board also 
remanded the claim to the RO for adjudication on the merits.  

By rating decision dated in January 2003, the RO denied the 
veteran's claim for an increased rating for his service-
connected psychiatric disability.  In July 2004, the Board 
again remanded the case to the RO to ensure due process.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability was previously before it.  However, in 
light of the decision in this case granting a 100 percent 
evaluation for the veteran's service-connected psychiatric 
disability, the claim for a total rating based on individual 
unemployability due to service-connected disability is moot.


FINDINGS OF FACT

1.  Service connection is in effect for schizo-affective 
disorder, and/or depressive disorder and/or anxiety disorder.

2.  The veteran's cardiovascular disease was initially 
demonstrated many years after service, and there is no 
competent medical evidence to link it to service or the 
veteran's service-connected psychiatric disability.

3.  The veteran's psychiatric disability is manifested by 
hallucinations, suicidal and homicidal ideation, and a 
history of panic attacks.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service; may not be presumed to have been so 
incurred or aggravated; nor is it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2004).

2.  The criteria for a 100 percent evaluation for schizo-
affective disorder, and/or depression and/or anxiety disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9211 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim for service connection 
for cardiovascular disease, which information and evidence, 
if any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains 
private and VA medical records, the reports of VA 
examinations and articles submitted by the veteran.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

With respect to the claim for an increased rating, the Board 
notes that there is no indication in the record that a letter 
that meets the requirements of the VCAA was sent to the 
veteran.  In light of the favorable decision in this case, 
however, any failure to comply with the VCAA is moot.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

The veteran was hospitalized in a VA hospital in March 1964, 
while he was in service.  An examination disclosed no 
cardiomegaly, and no murmur.  Heart sounds were normal.  
Blood pressure was 108/64.

The service medical records show that the veteran was 
examined in July 1964, and the heart and vascular system were 
evaluated as normal.  An electrocardiogram was within normal 
limits.  On a report of medical history in December 1965 in 
conjunction with the separation examination, the veteran 
denied palpitations or a pounding heart, high blood pressure 
or pain or pressure in the chest.  On the separation 
examination in December 1965, the heart and vascular system 
were evaluated as normal.  A chest X-ray study showed that 
the heart was normal.  Blood pressure was 118/74.

The veteran was a patient in a VA hospital from October 1974 
to January 1975.  He was admitted for complaints unrelated to 
cardiovascular disease.  No findings pertaining to the heart 
were recorded.  Blood pressure was 100/70.

The veteran was admitted to a private hospital for unrelated 
complaints in January 1982.  An examination of the heart 
revealed normal sinus rhythm without murmur.  A chest X-ray 
study disclosed that heart size was normal.  An 
electrocardiogram demonstrated sinus tachycardia.  

In a statement dated in April 1986, a private physician 
reported that the veteran had been hospitalized the previous 
month for coronary heart disease.  

The veteran was afforded a VA psychiatric examination in 
March 1987.  A history of a heart attack in 1986 was 
reported.  The veteran related that he had experienced chest 
pain on and off for years prior to his heart attack, and that 
he was usually told by his physicians that the chest pain was 
coming from his nerves.  Following the examination, the 
examiner commented that it was difficult to determine whether 
the veteran's heart attack was secondary to his nervous 
condition.  He added that it was certainly common for anxiety 
or nerves to aggravate cardiac symptoms, but it was extremely 
difficult to say whether the heart attack itself was brought 
on by the long-standing nervous condition that the veteran 
struggled with.

The veteran was hospitalized in a VA facility in January 
1996.  During the hospitalization it was noted that the 
veteran indicated that he was not sure if his chest pain was 
cardiac related, but was wondering if it was anxiety related, 
secondary to the stressors in his life.  It was reported that 
a cardiac work-up was negative.  The veteran's chest pain was 
atypical, and thought to might have some psychiatric basis.  
It was noted the veteran had normal coronary artery disease.

A VA psychiatric examination was conducted in February 1997.  
The examiner noted that he did not review the claims folder.  
It was noted that the veteran wanted to connect his emotional 
condition with his heart condition and seek disability 
retirement from the Post Office.  It was stated that there 
was probably some connection, but that the veteran would have 
to be assessed by a cardiovascular physician.  

In September 1998, the veteran submitted an article 
addressing depression and coronary artery disease.

VA outpatient treatment records disclose that the veteran was 
seen in November 1998 and was anxious and restless.  He was 
upset that the records from his medical doctors did not show 
what he was told, i.e., that his coronary artery disease was 
due to his long-standing psychiatric illness.  The examiner 
explained to the veteran that his coronary artery disease was 
likely worse because of his chronic anxiety and that the 
literature indicated a relationship between depression, 
anxiety and coronary artery disease.  

A letter dated in June 2000 addressed to the veteran 
purportedly from a private physician is of record.  This 
letter was not written on the physician's letterhead.  It was 
stated that with respect to "nervousness, anxiety, and heart 
disease, this is not a good combination.  The nervousness and 
anxiety will tighten the blood vessels, speed the heart rate 
up, and is deleterious, and the effects it plays on the heart 
can and will be devastating."  

Progress notes during a VA hospitalization in August 2000 
show that the veteran reported atypical chest tightness that 
occurred while he was at work and was relieved when he went 
home.  It was noted that the tightness was most likely 
related to anxiety.  

In a statement dated in August 2000, a VA psychiatrist noted 
that the veteran had medical conditions, including coronary 
artery disease.  He noted that the veteran suffered from 
chronic angina and chest pain.  He concluded that the 
veteran's anxiety contributed to his chest pain and his 
anginal syndrome.  

The veteran was afforded a VA examination of the heart in 
March 2001.  The examiner noted that he reviewed the claims 
folder, the local VA medical records and records from private 
physicians who had treated the veteran.  He noted that the 
veteran denied ever smoking more than one pack of cigarettes 
a week, but that at least two medical providers reported a 
smoking history of one pack a day for at least 20 years.  The 
veteran claimed this was inaccurate.  The veteran related 
that both during and after service he frequently reported 
episodes of chest pain and stated that he was told that it 
was his nerves.  Following an examination, the pertinent 
impressions were coronary artery disease, status post 
myocardial infarction, status post angioplasty, status post 
stent insertion and status post coronary artery bypass graft.  

The examiner opined that the veteran's coronary artery 
disease was not likely to be causally related or chronically 
worsened by his service-connected schizo-affective disorder.  
He noted that the veteran had a history of hyperlipidemia 
which was a significant risk factor for vascular disease, 
including coronary artery disease.  In addition, the examiner 
noted that the veteran had a history of cigarette smoking and 
he could not reconcile the difference between the cigarette 
smoking history reported by the veteran and that reported by 
medical providers who had treated the veteran.  He stated 
that cigarette smoking is the single biggest risk factor 
associated with vascular disease and, in particular, coronary 
artery disease.  Therefore, he commented that the veteran's 
cigarette smoking and hyperlipidemia were more likely than 
not, within a reasonable degree of medical probability, the 
primary cause of his coronary artery disease.  It was 
indicated that the veteran had multiple family members with 
hyperlipidemia.  

In a statement dated in July 2001, a VA physician related 
that the veteran had been her patient in the mental health 
clinic for more than fifteen years.  She noted that the 
veteran had described to her an incident involving his 
supervisor at work.  She noted that the veteran had recurring 
issues with management at the Post Office.  She added that 
the veteran had ongoing problems with authority, especially 
when he felt his value had been diminished, and that he 
became paranoid and offensive.  She stated that the veteran 
had the capacity to acknowledge the inappropriateness of his 
behavior and was remorseful.  

The veteran's claim for an increased rating for his service-
connected psychiatric disability was received in August 2001.  

VA outpatient treatment records dated in 2001 and 2002 have 
been associated with the claims folder.  The veteran reported 
in July 2001 that he had lost it at work, and was on unpaid 
leave.  It was noted that the veteran was appropriate in 
appearance and behavior.  His mood was depressed, but his 
affect was variable.  There was no evidence of psychosis.  No 
suicidal or homicidal ideation was noted.  A situational 
crisis was indicated.  The following month, it was stated 
that the veteran had continued situational stress.  The 
veteran reported in October 2001 that he had too much time on 
his hands since he had been fired.  He stated that his mood 
was low due to his concerns about finances.  In December 
2001, he had no acute psychiatric complaints.  He still had 
chronic anxiety and depression.  He denied suicidal or 
homicidal ideation.  No psychosis was noted.  A Global 
Assessment of Functioning score of 60 was noted in April 
2002.  

The veteran was seen in August 2002.  A long history of 
depression was reported.  The veteran described that he had 
had a very stressful job with the Post Office and that he had 
been given a disability discharge about one year earlier.  He 
indicated that there had been a lot of complications at work 
with his supervisor.  He acknowledged that there were times 
he lost his temper with his supervisor and that he was let 
go.  An examination disclosed that the veteran was alert and 
oriented.  He was very verbal and cooperative.  He had good 
eye contact.  His speech was normal, as was his mood.  His 
affect was congruent with his mood.  His thought process was 
goal directed.  No suicidal or homicidal ideation was 
reported.  No delusions were noted.  He did not have auditory 
or visual hallucinations.  No paranoia was exhibited.  His 
memory was intact, and his insight and judgment were fair.  
The assessment was that the veteran had a long history of 
depression, and that he was doing fairly well at that time.  
The pertinent diagnoses were major depression, recurrent, and 
alcohol dependence.  The Global Assessment of Functioning 
score was 45.  When seen in October 2002, it was reported 
that the veteran continued to have a lot of anger and 
resentment towards the Post Office.  He felt not motivated at 
times, but realized that he needed to do something in order 
to get his mind away from the anger and resentment.  An 
examination demonstrated that his mood was slightly 
depressed.  It was concluded that he was doing fairly well at 
that time.  

The veteran was afforded a VA psychiatric examination in 
November 2002.  The examiner noted that he reviewed the 
claims folder.  The veteran related a history of chronic 
anxiety.  He stated that he could not seem to sit still.  He 
asserted that he was frequently irritable, angry and 
impulsive.  He noted that he was "bored stiff with nothing 
to do" since he lost his job.  He claimed he had been fired 
after he went into a rage against his boss and that he 
slammed a fist on the desk of his boss and broke it, and then 
turned over a file cabinet.  The veteran indicated that his 
appetite was good and that he had gained some weight.  He 
denied paranoia, hallucinations, delusions or any other 
violent outbursts.  He maintained that he was not able to 
find a job because of his age and his history of on the job 
violence.  

On mental status evaluation, the veteran was alert and 
oriented times three.  He was very pleasant, cooperative and 
casually groomed.  He had good eye contact.  His thought 
process was logical and sequential.  He denied any delusions, 
hallucinations or significant paranoia.  His activities of 
daily living were adequate.  He denied thoughts of suicide or 
homicide.  His immediate, recent and remote memory was good.  
He denied any obsessive or ritualistic behavior.  His speech 
was normal in rate, content and prosody.  He reported a 
history of multiple panic attacks, sometimes lasting three or 
four hours.  He appeared rather anxious with frequent leg 
rocking.  The veteran admitted to a history of persistent 
anxiety, but stated that his medications had provided him 
with some relief.  He reported a history of chronic sleep 
problems, with both difficulty falling asleep and staying 
asleep.  He claimed he sometimes woke up in the middle of the 
night with a panic attack.  He also reported a history of 
chronic impulse control problems, but denied any sort of 
recent problems concerning his anger.  The diagnostic 
impressions were generalized anxiety disorder; bipolar 
disorder, not otherwise specified; alcohol abuse, reportedly 
in remission; and personality disorder, not otherwise 
specified.  The Global Assessment of Functioning score was 
60.  The examiner stated that the veteran did not meet the 
diagnostic criteria for schizophrenia or schizo-affective 
disorder.  He added that the veteran displayed symptoms of 
borderline personality disorder, paranoid personality 
disorder and anti-social personality.  He further noted that 
clinic notes showed the veteran to be stable for the most 
part, except for the disgruntlement he had due to his job as 
union steward.  Finally, the examiner noted that the veteran 
had chronic mood instability and generalized anxiety 
disorder, and that he related a history of chronic anxiety 
and worry, difficulty controlling the worry, frequently 
feeling restless, easily fatigued, difficulty concentrating, 
frequent irritability, and sleep disturbance.  He concluded 
that these symptoms all contributed to the veteran being 
significantly distressed in social and occupational settings.  

The veteran was hospitalized in a VA facility from December 
2002 to January 2003, following a transfer from a private 
hospital where he had been seen for sudden onset of left 
upper chest pain with radiation to the arms.  It was noted 
that he continued to express feelings of anxiety and felt as 
if it could be contributing to his chest pain.  The hospital 
report indicates that it was believed that the veteran's 
anxiety caused symptoms that can often mimic those of cardiac 
chest pain and that might be the reason he had continued 
chest pain with a relatively unchanged cardiac 
catheterization report.  

In a statement dated in February 2003, a VA psychiatrist 
wrote that she had been treating the veteran for the previous 
year.  She related that he had a long history of depression 
and anxiety, and that he had been on medication for these 
problems.  She added that he had impaired impulse control, 
that he was not able to work in stressful circumstances and 
was unable to establish and maintain effective relationships.  
The physician concluded that these factors had interfered 
with the veteran's personal life and his employment 
eligibility.  She commented that the veteran could not be 
gainfully employed and that his depression had interfered 
with both his personal life and his work.  She added that his 
level of impairment was marked and that he was not able to 
work at that time.  

The veteran was seen in a VA outpatient treatment clinic in 
February 2003.  It was noted that he continued to have some 
problems of depression and anxiety, as well as anger control.  
The veteran reported that he interacted with his family and 
grandchildren and that this was the only thing that helped 
keep him occupied and happy.  On examination, the veteran was 
well dressed and cooperative.  He had good eye contact.  His 
speech was normal.  His mood was depressed and his affect was 
congruent with his mood.  His thought process was goal-
directed.  He had no suicidal or homicidal ideations, and no 
delusions.  He had no audio and visual hallucinations or 
paranoia.  He was alert and oriented.  His memory was intact, 
and his insight and judgment were fair.  The assessment was 
that the veteran had a history of depression and was still 
endorsing some depressive symptoms and anxiety.  

The veteran was again seen in a VA outpatient treatment 
clinic in May 2003.  He asserted that he had not done well 
physically in the previous few weeks.  He continued to have 
chest pain, and felt stressed out.  He noted that when he 
goes to an emergency room, he is not taken seriously, as his 
diagnoses of depression and anxiety are noted.  He alleges 
that he is told that it is all in his head, but he feels 
there is something physical going on.  An examination 
disclosed that the veteran was well dressed, cooperative and 
pleasant.  He maintained good eye contact.  His mood was 
irritable, and his affect congruent to his mood.  He was 
alert and oriented.  He had no suicidal or homicidal 
ideation, and no audio and visual hallucinations.  His 
insight and judgment were poor.  The assessment was that the 
veteran had a history of depression and seemed to be at 
baseline at that time.

The veteran was afforded a psychiatric examination by the VA 
in June 2003.  It was noted that the claims folder was 
reviewed.  The veteran reported that he had last worked in 
December 2001 when he was fired.  The examination report 
indicates that the veteran expressed thoughts of harm 
regarding previous supervisors.  The veteran complained of 
hallucinations.  Although he did not endorse specific 
obsessions, the veteran described this type of behavior as an 
obsession, and he reviewed that he often worked on his 
computer and stated, "I've got a great interest in the 
financial field and I walk a lot and if you don't discharge 
the static, you can screw up your computer big time."  
Therefore, the veteran asserted that he touched something 
metal to discharge the static each time he used his computer.  
He indicated that he did not like crowds.  He noted that he 
worried about his son.  He described difficulty sleeping.  He 
claimed that his energy was "not too good."  When asked 
whether he was experiencing suicidal thoughts, he responded 
that he had had suicidal tendencies since he lost his job.  
When he was asked if he had active thoughts of suicide, he 
stated that "[t]he thoughts are there, but I don't want 
to."  He also claimed he had episodes during which he could 
go for up to three days without sleep, and not get tired.  He 
also indicated that he had racing thoughts, but that his mood 
was not specifically described as good.

On examination, the veteran was casually dressed and well 
kept.  He displayed a persistent right foot tap throughout 
the entire evaluation.  He was oriented to person, place and 
time.  His eye contact was good.  He was able to recall three 
of three immediately, but only one of three after five 
minutes.  The veteran was described as somewhat 
confrontational at times, but generally pleasant.  His speech 
was of normal cadence and volume.  His thoughts were goal 
directed.  His affect was mildly bright.  His insight was 
relatively intact.  Although he had a history of poor 
judgment regarding acting on his anger, the veteran's insight 
and judgment were relatively intact.  

The diagnostic impressions were bipolar disorder, not 
otherwise specified; alcohol dependence, in early remission; 
and personality disorder, not otherwise specified.  The 
Global Assessment of Functioning score was 50.  The examiner 
commented that the veteran had a notable history of violent 
behavior, and difficulty psychologically in terms of 
tolerating stressful situations.  The veteran did not present 
as psychotic during the evaluation.  He did endorse periods 
of depression reaching the point of very mild psychosis.  The 
examiner added that the veteran's depression was not notably 
severe, that is, he did not display psychomotor retardation.  
He did not endorse specific plans of suicide, although he 
stated that thoughts of suicide had been rather frequent 
since he had been dismissed from his job.  He also endorsed 
ongoing homicidal thinking.  The examiner also noted that the 
diagnosis of personality disorder was heavily laden with 
anti-social components as well as a borderline personality 
components.  He stated that the veteran did not accept 
responsibility for his actions.  

Additional VA outpatient treatment records dated in 2003 have 
been associated with the claims folder.  The veteran reported 
in September 2003 that he was under a lot of stress.  It was 
noted that his mother had died about six to eight weeks 
earlier.  He still expressed resentment regarding his losing 
his job.  An examination showed that the veteran was well 
dressed and cooperative.  He had good eye contact.  His 
speech was normal.  His mood was slightly depressed and his 
affect was congruent with his mood.  He had no suicidal or 
homicidal ideations, and no delusions.  No audio or visual 
hallucinations were reported.  He was alert and oriented.  
His memory was intact.  His insight and judgment were fair.  
The assessment was that the veteran had a history of 
depression and that he was endorsing symptoms of depression 
at that time.  When seen in November 2003, findings were 
similar, except that the veteran's mood was described as 
normal.  It was noted that he was doing well at that time.  

Additional articles concerning psychiatric disabilities and 
coronary artery disease are of record.  

In a statement dated in December 2004, the president of a 
local union related that the veteran had been employed by the 
Postal Service from 1985 until his retirement.  He noted that 
the veteran's temper got the best of him on a few occasions 
and was issued a removal notice in August 2001 following a 
violent episode with his supervisor.  The union president 
also noted that the veteran had engaged in a few loud and 
potentially violent arguments with people in management.  

Analysis 

	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran has not argued, and the evidence does not 
otherwise establish, that his heart disease was present in 
service or within one year thereafter.  Rather, he asserts 
that it is related to his service-connected psychiatric 
disability.  He insists that various physicians have reached 
this conclusion, and he refers to several articles he has 
submitted that support his claim.  

The Board acknowledges that there are several indications in 
the record supporting the veteran's claim that there is a 
relationship between his service-connected psychiatric 
disability and cardiovascular disease.  In this regard, the 
Board observes that following the VA psychiatric examination 
in March 1987, the examiner concluded that anxiety can 
aggravate cardiac symptoms.  Similarly, it was again noted 
following the February 1997 VA psychiatric examination that 
the examiner indicated that there was some connection between 
the veteran's psychiatric disability and his heart disorder.  
It was recommended that the veteran be examined by a 
cardiologist.  In addition, the Board observes that the 
veteran has submitted several articles discussing the 
relationship between psychiatric disabilities and 
cardiovascular disease.  

In March 2001, the veteran was afforded an examination of the 
cardiovascular system by the VA.  This comprehensive 
evaluation included review of the claims folder, including 
the voluminous medical records.  Based on the examination and 
the claims folder review, it was concluded that it was less 
likely than not that the veteran's cardiovascular disease was 
caused or "chronically" aggravated by his service-connected 
schizo-affective disorder.  An evaluation of the probative 
value of a medical opinion is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this case, the Board finds that the opinion of the VA 
examiner in March 2001 is of greater probative value than the 
other medical opinions of record since it was based on a 
review of the entire evidence of record.  In Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996), the Court noted that a 
statement from a physician contained "only a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease.  Such a statement is too 
general and inconclusive to make the claim well grounded in 
the appellant's case."  Similarly, the Board notes that even 
assuming it is true, as suggested by the medical articles 
submitted on behalf of the veteran that there is a link 
between anxiety and depression and the development of heart 
disease, this does not specifically link the veteran's 
psychiatric disability to his cardiovascular disease.  In 
addition, the Court has held that where a physician is unable 
to provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
The Board finds that the statements in the medical records 
regarding an etiological relationship between the veteran's 
psychiatric disability and his heart disorder fail to set 
forth a definite causal relationship and, therefore are of 
limited probative value.  Further, the opinions that his 
psychiatric disability aggravates his current coronary artery 
disease do not establish "chronic" aggravation of the 
disability at issue.  The record does not contain competent 
clinical evidence that his service-connected psychiatric 
disability produces other than temporary flare-ups of his 
coronary artery disease.  The Board concludes, accordingly, 
that great weight must be accorded the opinion furnished 
following the VA examination in March 2001 as it is 
predicated on a review of the entire claims folder.  This is 
in marked contrast to the opinions purportedly supporting the 
veteran's claim.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a heart disability, to include as 
secondary to service-connected disability.  

	II.  An increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9211.  

The veteran asserts that a higher rating is warranted for his 
service-connected psychiatric disability.  The record shows 
that two VA psychiatric examinations have been conducted 
during the course of his appeal.  In addition, extensive 
outpatient treatment records are on file.  The November 2002 
VA psychiatric examination demonstrated that the veteran was 
fully oriented, and he denied any obsessive or ritualistic 
behavior.  The Board concedes that he reported a history of 
panic attacks, but there was no indication of such attacks in 
the outpatient treatment records.  

It is significant to point out that by the time of the VA 
psychiatric examination in June 2003, the veteran reported 
suicidal and homicidal ideations, and he also described 
obsessive-type behavior.  It is also noted that while the 
Global Assessment of Functioning score at the time of the 
previous VA psychiatric examination was 60, it was 50 at the 
time of the June 2003 VA psychiatric examination, 
demonstrating that the veteran's symptoms had increased in 
severity.  The Board also observes that his treating VA 
psychiatrist concluded in February 2003 that the veteran was 
unable to work as a result of his psychiatric disability.  
Moreover, the record does not contain competent clinical 
evidence which distinguishes symptoms of the veteran's 
diagnosed nonservice-connected personality disorder from the 
service-connected psychiatric disability at issue.  As such, 
the Board may not distinguish such symptoms in evaluating the 
service-connected psychiatric disability at issue.  Based on 
the evidence of record, and with resolution of doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a 100 percent evaluation for the veteran's service-
connected psychiatric disability.  


ORDER

Service connection for arteriosclerotic heart disease, to 
include on a secondary basis, is denied.

A 100 percent evaluation for the veteran's service-connected 
psychiatric disability is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


